Citation Nr: 0806242	
Decision Date: 02/25/08    Archive Date: 03/03/08

DOCKET NO.  05-39 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1941 to 
November 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2005 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO).  The June 2005 
rating decision addressed several issues, but the notice of 
disagreement received in August 2005 only listed the issues 
of tinnitus, bilateral hearing loss, and individual 
unemployability.  A statement of the case was issued in 
October 2005, and a substantive appeal was received in 
December 2005.  In his substantive appeal, the appellant 
requested a Board hearing; however, he failed to report for a 
hearing scheduled in November 2007.  

The June 2005 rating decision also denied entitlement to 
individual unemployability, but this benefit was subsequently 
granted by rating decision in March 2007.  The issue of 
entitlement to individual unemployability is therefore no 
longer in appellate status. 


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifested during service 
or for many years after service, nor is bilateral hearing 
loss otherwise causally or etiologically related to service. 

2.  Tinnitus was not manifested during service or for many 
years after service, nor is tinnitus otherwise causally or 
etiologically related to service.




CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may sensorineural hearing loss, as an organic 
disease of the nervous system, be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.385 (2007).  

2.  Tinnitus disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the veteran 
dated in April 2005.  While this notice does not provide any 
information concerning the evaluation or the effective date 
that could be assigned should service connection be granted, 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), since this 
decision affirms the RO's denial of service connection, the 
veteran is not prejudiced by the failure to provide him that 
further information.

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the veteran's service medical 
records, post-service private medical records, and post-
service VA medical records.  The evidence of record also 
contains reports of VA examinations performed in April 2005 
and October 2006.  As will be described below, the October 
2006 examination report obtained is thorough and contains 
sufficient information to decide the issues on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the veteran's appeal.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  38 
U.S.C.A. § 1110, 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection requires competent evidence showing:  (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen 
v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. 
Brown, 7 Vet. App. 498 (1995).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102.

Certain chronic disabilities, such as sensorineural hearing 
loss, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 
3.307, 3.309.  In an October 4, 1995, opinion, VA's Under 
Secretary for Health determined that it was appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and therefore a presumptive 
disability.  

The veteran has claimed entitlement to bilateral hearing loss 
and tinnitus due to exposure to aircraft propeller noise 
during active service.  He reported that he did not wear ear 
protection while on active duty.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

A Report of Examination for enlistment purposes dated in 
September 1941 reflects that the veteran scored 20/20 
bilaterally on the whispered voice test.  The veteran's ears 
were clinically evaluated as normal.  A Report of Examination 
for separation purposes dated in November 1945 reflects that 
the veteran had no ear abnormalities.  The veteran scored 
15/15 bilaterally on the whispered voice test.  

The Board notes here that the lack of any evidence that the 
veteran exhibited hearing loss and tinnitus during service is 
not fatal to his claim.  The laws and regulations do not 
require in service complaints of or treatment for hearing 
loss in order to establish service connection.  See Ledford 
v. Derwinski, 3 Vet. App. 87, 89 (1992).  As noted by the 
Court:

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post-
service test results meeting the criteria 
of 38 C.F.R. § 3.385 . . . .  For 
example, if the record shows (a) acoustic 
trauma due to significant noise exposure 
in service and audiometric test results 
reflecting an upward shift in tested 
thresholds in service, though still not 
meeting the requirements for disability 
under 38 C.F.R. § 3.385, and (b) post-
service audiometric testing produces 
findings meeting the requirements of 38 
C.F.R. § 3.385, rating authorities must 
consider whether there is a medically 
sound basis to attribute the post-service 
findings to the injury in service, or 
whether they are more properly 
attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

However, as noted above, there is no suggestion in service 
medical records of any decrease in hearing acuity during 
service. 

The Board acknowledges that the veteran has experienced post-
service bilateral hearing loss and tinnitus.  VA outpatient 
treatment records reflect that the first objective medical 
evidence of bilateral hearing loss was noted in September 
2001 when the veteran was assessed with moderate to profound 
sensorineural hearing loss in the right ear and moderate to 
severe sensorineural hearing loss in the left ear.  In 
September 2003, the veteran was assessed with moderate 
sensorineural hearing loss through 4,000 Hz, with severe loss 
at 8,000 Hertz in the right ear, as well as moderate to 
profound sensorineural hearing loss in the left ear.  

Furthermore, VA examinations reflect that the veteran has 
been diagnosed with bilateral hearing loss and tinnitus.  For 
example, the April 2005 VA examiner diagnosed moderately 
severe to severe sensorineural hearing loss from 500 to 4,000 
Hertz (Hz) in both ears, as well as tinnitus of both ears.  

Moreover, the October 2006 VA examiner diagnosed moderately 
severe to severe sensorineural hearing loss at 500 to 4,000 
Hz bilaterally.  The examiner noted that acoustic immittance 
revealed negative middle ear pressure in the right ear and a 
complaint ear system in the left ear.  The examiner was 
unable to read reflexes because of excessive compliance 
changes in both ears.  

The examiner noted that review of the claims file revealed a 
whispered voice score of 20/20 bilaterally at enlistment in 
1941 and a whispered voice score at separation in 1945 of 
15/15 bilaterally.  The examiner stated that there was no 
documentation found of complaints of hearing difficulty.  The 
examiner noted that a report of medical examination for 
disability was found from July 1952 that indicated that the 
veteran worked in printing and auto body work for five years 
prior to the examination.  The examiner stated that an 
application for domiciliary care completed in 1949 indicated 
that the veteran had previously worked as a metal finisher.  
The examiner noted that the veteran's job description on his 
separation qualification statement reported that he performed 
general duties in maintaining utilities, electrical work, and 
supervised labor in construction and repair of air strips, 
roads, and revetments.  The examiner stated that there was 
also an indication that the veteran worked as a web pressman 
prior to his enlistment into the military.  

The examiner opined that the veteran's hearing loss was not 
related to his history of military noise exposure.  The 
examiner noted that there was no change in his communication 
function from entrance to separation.  The military noise 
exposure the veteran encountered was not thought to have been 
significant enough to cause compensable hearing loss.  The 
examiner noted that the veteran has worked in other noisy 
areas since leaving the military and given the time frame of 
his employment in those settings, hearing protection was more 
than likely not used.  The examiner opined that it is more 
likely that his hearing loss was related to his history of 
noise exposure as a civilian and the aging factor.  

Thus, upon review of the evidence of record, there is no 
documented hearing loss and tinnitus in service, no 
complaints of hearing loss and tinnitus until many years 
after service, and VA examiners who opined that it is less 
likely than not that current hearing loss and tinnitus are 
related to military service.  Moreover, there is no medical 
evidence showing that hearing loss manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from active service, and therefore service 
connection for hearing loss or tinnitus may not be presumed 
to have had its onset in service.  38 U.S.C.A. §§ 1112, 1137; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).

The Board also notes that the lack of any evidence of 
continuing hearing loss or tinnitus for over 50 years after 
service is itself evidence which tends to show that no 
hearing loss and tinnitus were incurred as a result of 
service.  A prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in 
any chronic or persistent disability which still exists 
currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

Further, the "absence" of evidence or "negative" evidence 
of any tinnitus and hearing loss during service in this case 
is supported by affirmative evidence, consisting of the 
separation examination report which included normal 
audiometric testing.  Although the veteran has asserted that 
his hearing loss and tinnitus are due to acoustic trauma in 
service, the fact remains, however, that he did not complain 
of hearing loss and tinnitus during service, and has not 
provided any medical evidence, whatsoever, showing findings 
or a diagnosis of hearing loss until September 2001 or 
tinnitus until he underwent a VA examination in April 2005.   

Finally, the Board believes it significant that medical 
examiners opined that in light of the service medical records 
being negative for hearing loss and tinnitus, and the normal 
hearing results on the veteran's separation examination, the 
current bilateral hearing loss and tinnitus were not 
etiologically related to service.  The Board notes that the 
April 2005 VA examiner was unable to locate some of the 
veteran's service medical records, including his enlistment 
and separation examination reports.  However, the October 
2006 VA examiner was able to locate these medical records, 
and the Board finds that this opinion is entitled to 
considerable weight and is competent evidence regarding 
causation of the disabilities at issue.  The Board has 
considered the veteran's own lay statements to the effect 
that his bilateral hearing loss and tinnitus are causally 
related to his active service; however, it is noted that 
there is no medical evidence of record to support such a 
theory and the veteran has not been shown to have the medical 
expertise necessary to render such an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision for the issues adjudicated by this decision.  38 
U.S.C.A. § 5107(b).


ORDER

Service connection for bilateral hearing loss is not 
warranted.  Service connection for tinnitus is not warranted.  
The appeal is denied as to both issues. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


